 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5

 6     BRENDA TAYLOR, et al.,

                             Plaintiffs,
 7
                                                      C18-262 TSZ
           v.
 8
                                                      MINUTE ORDER
       CITY OF SEATTLE, et al.,
 9
                             Defendants.
10

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
            (1)    Plaintiffs’ motion for leave to amend, docket no. 46, is GRANTED as
13   follows. Plaintiffs may electronically file their Third Amended Complaint within
     fourteen (14) days of the date of this Minute Order. Such Third Amended Complaint
14   shall comply with Local Civil Rule 5.2(a)(2) concerning redaction of the names of
     minors. The Court makes no ruling concerning whether the Estate of Brenda Taylor is a
15   proper plaintiff or whether Joyce Dorsey or Joyce Taylor may be rejoined as a plaintiff.
     Defendants’ responsive pleading or motion shall be filed by the deadline set forth in
16   Federal Rule of Civil Procedure 15(a)(3).

          (2)     The Clerk is directed to SEAL all filings containing the names of minors,
17
   including the Amended Complaint, docket no. 6, the Second Amended Complaint, docket
   no. 29, and the proposed Third Amended Complaint, docket no. 46-2 & 47-1, and to send
18
   a copy of this Minute Order to all counsel of record.
19         Dated this 20th day of December, 2019.
20
                                                     William M. McCool
21                                                   Clerk

22                                                   s/Karen Dews
                                                     Deputy Clerk
23

     MINUTE ORDER - 1
